Citation Nr: 1713643	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 2007, for the grant of entitlement to service connection for cervicalgia.

2.  Entitlement to an initial rating greater than 10 percent prior to October 19, 2013, and a compensable rating from October 19, 2013, for cervicalgia.

3.  Entitlement to an increased rating greater than 70 percent for a major depressive disorder (depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1994 to July 1994, and on active duty from February 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an increased rating greater than 30 percent for the Veteran's service-connected acquired psychiatric disorder.

In a May 2014 rating decision, the Appeals Management Center (AMC) granted an increased rating of 70 percent for the major depressive disorder, effective March 16, 2009, the date the claim for increased rating was received by VA.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013 and May 2016, the Board remanded this matter for additional development.

In its May 2016 remand, the Board also noted that in multiple statements the Veteran had asserted that her depression caused her to be unemployable, thereby raising the issue of entitlement to TDIU.  In addition, the TDIU claim was observed to be part of an increased rating claim and, as such, was properly in appellate status pursuant to the holding of the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the remand instructions directed development and adjudication of the TDIU claim.  In subsequent August 2016 communications, however, the Veteran indicated that she was working full time for the Department of Labor and requested that the TDIU claim be withdrawn.  The Agency of Original Jurisdiction (AOJ) acknowledged the withdrawal of the claim and, as such, no further consideration of that issue will be made herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for cervicalgia and an earlier effective date for the grant of service connection for cervicalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder is manifested by symptoms such as depressed mood; anxiety; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, direction, or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; audio hallucinations; impaired impulse control, such as unprovoked irritability with periods of violence; an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and feelings of guilt, helplessness, and hopelessness, all resulting in deficiencies in most areas, but less than total social and occupational impairment.



CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in April 2009 and October 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.    

The Veteran has been afforded multiple VA examinations, most recently in June 2016.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.

Based on the association VA treatment records, the multiple VA examination reports, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

As discussed above, currently the Veteran's disability rating is 70 percent for her service-connected major depressive disorder.  The Veteran claims the rating does not accurately depict the severity of her condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2016). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

In August 2009, the Veteran requested an emergency appointment because she felt overwhelmed, helpless, was thinking of her own death, and had thoughts of self-harm.  She reported a plan to drive herself off a bridge due to overwhelming financial pressure, although she later indicated that this was a remote plan from months previously and that she had not had any active plans for months.  The Veteran reported prior suicide attempts.

The Veteran was afforded a VA mental health examination in September 2009.  The examiner noted review of the claims file.  The Veteran reported a worsening of her symptoms in that she was thinking more about suicide than in the past.  She was living with her ex-fiancé and her 19-month old daughter.  She described having hit her ex-fiancé on multiple occasions.  She and her daughter were growing closer.  The Veteran previously had worked at a VA facility in another city, but currently was working at the VA in Cleveland on a provisional basis.  She enjoyed the work, but found it stressful.  She had been working in the capacity of a rating specialist for about one year and denied problems in the position.  The Veteran generally met production requirements, denied unexcused absences, and felt that she was doing a reasonably good job.  The Veteran reported a suicide attempt earlier that year, after ingesting pills and alcohol, although she was not hospitalized for the attempt.  The Veteran had no current suicidal intent, but did note that she had poor impulse control.  On examination, the Veteran reported sleep problems, depressed mood, loss of interest, and poor concentration.  Test results were determined to be invalid, as they appeared to be an attempt to exaggerate her symptoms.  

In November 2009, the Veteran presented with a sad, anxious affect and depressed mood.  She acknowledged recent suicidal ideation, but denied any plans or intent.  The suicidal ideation had been ongoing for several years.  She and her partner were trying to work on their relationship, but it was very difficult.  In September 2010, the Veteran reported problems with her boyfriend, but her daughter was doing well.  She was experiencing stress from work and had suicidal thoughts involving her usual plans of an overdose, but without current intent and had not made any harmful gestures since her last visit.

A February 2011 statement from the Veteran's now husband indicated that the Veteran experienced severe mood swings with angry outbursts and violent behavior.  She also would have times of isolation when she would lock herself in a room for hours.  The Veteran had been unable to drive on multiple days, necessitating him to drive her to work.  The Veteran had expressed a desire to kill herself and there were concerns about the safety of the couple's daughter.  

In May 2011 and November 2011, the Veteran reported ongoing struggles with her daughter and intermittent problems at work.  Overall work was going okay, but when she felt stressed out she would stay home from work that day instead of going in and not functioning.  Her quality of work was deemed to be good, but her productivity was not good.  

In late July 2012, the Veteran was hospitalized for several days due to suicidal ideation with a plan to kill herself by carbon monoxide poisoning.  In August 2012, the Veteran described her work as a severe stressor.  There were reported fleeting thoughts of self-harm, but no intent or plan.  In September 2012, the Veteran reported that she had been evaluated at work and it was determined that her quality was good, but that her productivity needed to be better.  She denied suicidal ideation, plan, or intent.  In a September 2012 voicemail, the Veteran stated that she had resigned her job and would be moving to Maryland to stay with a family friend.  In October 2012, the Veteran reported that she was on FMLA and wanted her psychiatrist to fill out forms so that she did not have to return to work for her final days.  In January 2013, the Veteran reported that she had accepted a job with the Department of Labor and would be moving with her husband and daughter.  

In June 2013, the Veteran reported intermittent suicidal ideation and had a history of 3 to 4 suicide attempts by combining prescription medication with alcohol.  The last attempt was in August 2012.  

The Veteran was afforded a VA mental health examination in October 2013.  The examiner found that the psychiatric symptoms were reflective of occupational and social impairment with reduced reliability and productivity.  She had married in April 2013 and had a 5-year old daughter with special needs.  The Veteran reported and demonstrated characteristics of moderately depressed mood, including second guessing her decisions, passive suicidal ideation (denied current intent or plan), exhibited low self-esteem / efficacy, and had mild emotional lability.  She reported her grandmother died a few weeks previously and she has been grieving her loss.  The Veteran endorsed irritability and anger, low energy, low motivation, loss of interest, fair appetite, sleep disturbance (better with medications and continued difficulty falling asleep, sleeping 4 to 5 hours per night, waking frequently, and not being able to fall back to sleep when woken), chronic pain (migraines 2 to 3 times per month, upper and lower back pain, some problems with feet), chronic worry and rumination.  On examination, the Veteran was well groomed, fully oriented, demonstrated normal thought processes and content, and denied suicidal or homicidal ideation, plans, or intent.  

In October 2013, the Veteran was seen for the first time in several months.  She reported stressors of her grandmother passing away and having a daughter with special needs, which the Veteran blamed on medication she took during her pregnancy.  She described intermittent suicidal ideation, without plans or intent.  

In April 2014, the Veteran reported that work was stressful due to production quotas, but her husband was supportive and she was taking care of herself by going to Weight Watchers, Zumba, and church.  In May 2014, the Veteran was seen in urgent care due to feeling overwhelmed by work.  In June 2014, the Veteran again was seen in urgent care after having a rough day at work the previous day.  That said, she generally felt that she was coping better and planned on meeting with vocational rehabilitation the next week to work on an accommodation request for work.  She denied suicidal ideation, but still felt anxious and depressed.  

Following a September 2014 panic attack at work, due to her feeling overwhelmed by the workload and the failure of management to provide her adequate accommodation.  The Veteran was placed on a suicide watch list and received medical clearance to miss work until early November 2014.  

In January 2015, the Veteran indicated that she did not believe she could continue to work at her job because the workload was unbearable and she had not received reasonable accommodations to account for her psychiatric symptoms.  The Veteran also reported audio hallucinations.  She had strong coping and problem-solving skills, including talking to the occupational nurse at work following panic attacks.  In addition, she would go to church to pray when she had thoughts of suicide.  

The Veteran was afforded a VA mental health examination in March 2015.  The Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Since her last VA examination, the Veteran was still married and had one child.  Her father and grandfather had recently passed away, which had aggravated her depressive symptoms.  The Veteran's symptoms continued to have a moderate to severe impact on her overall social functioning.  Her symptoms included: depressed mood; anxiety, panic attacks weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  On examination, she was fully oriented, appropriately dressed and groomed, exhibited appropriate behavior, had mildly impaired attention / concentration / memory, impaired judgment and impulse control, and suicidal ideations without plan or intent.  

In March 2015, the Veteran was planning her father's funeral.  She had not been close to him, as she was raised by her paternal grandparents, but she had forgiven him.  The Veteran's supervisor had been much more supportive recently.

In May 2015, the Veteran's flag for high risk of suicide was removed, but shortly thereafter, in July 2015, the Veteran sought emergency treatment for suicidal ideations and plans to die by carbon monoxide poisoning or cutting the main artery in her leg.  She again was placed on a suicide watch list.  In early August 2015 the Veteran reported difficulty focusing at work and was concerned about her job and was medically taken off of work.  Later in August 2015, the Veteran's stress levels had improved while she was off of work and she worried that she would not be able to cope with returning to work, but she wanted to try to return to work the following Monday.  She denied suicidal intent or plans.  She was considering moving to a less expensive area of the country where her service-connected compensation benefits would go further.  

In September 2015, the Veteran denied suicidal ideation, although she continued to have feelings of hopelessness.  In October 2015, the Veteran indicated that she was doing better, was volunteering, exercising, eating well / losing weight, attending psychotherapy, going to Bible study, and thinking of getting another dog.  In November 2015, the Veteran reported that she lived with her husband and daughter and volunteered with the child aid society in her county.  She also would visit her cousin in Ohio on occasion.  Her ideal job was in something where she could help people.  Currently she worked full time as a claims examiner.  The Veteran also had worked as a rating veterans service representative (VSR), area manager for a Super Kmart, assistant combined arms division operations officer, assistant operations office / security manager, executive officer, administrative officer, goldbar recruiter, and a motor vehicle operator.

In January 2016, the Veteran was continuing to look for a job she could cope with better, as her main stressor was feeling overwhelmed at work.  She felt hopeless at times and had some intermittent passive death wishes, but no plans or intent to harm herself.  In March 2016, the suicide risk flag was removed as there had been no suicidal behavior in the past 90 days.  

In April 2016, the Veteran reported some reduction in anxiety and that she was less overwhelmed at work, but was still looking for another job.  Her current supervisor had made some accommodations and she requested a letter directing that the accommodations continue.  The Veteran denied any current suicidal ideation.

The Veteran was afforded a VA mental health examination in June 2016.  The examiner indicated that the Veteran's level of impairment was consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and /or mood.  The Veteran had been married for 3 years and the couple had an 8 year-old daughter.  The relationship with her spouse was "off and on" and "not the best right now."  Her relationship with her daughter was good.  The Veteran had no close adult friends since her best friend died in 2004, but she reported having associates and some people who she grew up with and spoke to every now and then.  She and her husband had joined a church, but had not attended since January 2016 because the bishop had made a comment about her mental health condition.  The Veteran visited other churches occasionally, but had not joined another church.  The Veteran had worked for the Department of Labor since 2013 in claims for toxic exposure.  The examiner noted the Veteran's absence from work from early September 2014 to early November 2014 due to a hospitalization for her psychiatric symptoms, which the Veteran indicated was due to work stress and a lack of accommodation in her job.  In July 2015 and August 2015 the Veteran also had doctor's notes indicating that her mental health symptoms prevented her from working.  The Veteran currently was working from home two days per week, but was looking for another job that was not production driven and was less demanding and less stressful.  Over the past month she had missed one day of work because she was not feeling well.  The Veteran was placed on the high risk for suicide list in October 2015, until her removal in March 2016.  Psychiatric symptoms included: anxiety; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, direction, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and suicidal ideation.  On examination, the Veteran was fully oriented, appropriately dressed and groomed, without evidence or report of hallucinations or delusions, intact insight and judgment, and no homicidal ideations.  The Veteran reported recurrent thoughts of suicide, but denied any current intent or plan.  She also described feelings of guilt, helplessness, and hopelessness.

In July 2016, the Veteran reported intermittent depression, with feelings of emptiness.  She had 3 sisters and 2 brothers and was close to one sister, but her brothers were in prison or had psychiatric problems and of the other sisters one used drugs and the other the Veteran had not met.  The Veteran was trying to be a good mother to her daughter and provider her with all the things she had not had growing up.  On examination, the Veteran denied suicidal or homicidal ideation, was well dressed and groomed, had no delusional content in thought or speech, and had intact insight and judgment.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated major depressive disorder symptomatology does not warrant an evaluation greater than the currently assigned 70 percent rating.

A rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability and her symptoms include several of those listed for a 100 percent rating, the evidence does not show that there is total occupational and social impairment.    

As to occupational functioning, the Veteran has reported ongoing full time employment with the Department of Labor.  Indeed, she withdrew her claim for TDIU that the Board concluded had been raised by her statements, specifically noting that she did not meet the criteria based on her employment status.  The Board recognizes that on several occasions during the appellate time period the Veteran has been unable to work due to her psychiatric symptoms; however, her problems have stemmed from feeling overwhelmed by her workload and the production requirements associated with the jobs and the Board observes that there are any number of employment opportunities without specific production requirements or overall lower levels of stress.  Moreover, based on medical recommendations the evidence indicates that her employer has accommodated her with lower workloads and production requirements.  

As to social functioning, the Board finds that the Veteran has not had total impairment of social functioning at any time during the appellate process.  The Veteran has had an ongoing relationship with her daughter and now husband.  In addition, she has volunteered her time with the child aid society, which would involve interaction with others.  As noted, the Veteran has experienced problems with her job, but the problems have involved the workload and not with any interaction with co-workers (other than with supervisors who she deemed to not affording her adequate accommodations regarding her workload).  The Veteran has attended church at times during the appellate time period and has not reported problems interacting with fellow parishioners during those occasions.  She has remained in contact with at least one of her sisters.  The Board does not find the foregoing to represent total social impairment for any period on appeal. 

Thus, the Veteran does not have both total social and occupational impairment sufficient to warrant a total schedular rating.  She does have some deficiencies in several areas, including several of the examples listed in the rating criteria for a 100 percent rating, but the greater weight of evidence demonstrates that her symptoms are to a degree that is contemplated by the 70 percent rating currently assigned.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any period of time that is covered by this claim.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected major depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's major depressive disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including depressed mood; anxiety; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, direction, or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; audio hallucinations; impaired impulse control, such as unprovoked irritability with periods of violence; an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and feelings of guilt, helplessness, and hopelessness.  The current 70 percent rating contemplates these and other psychiatric symptoms and, to the extent that they are not explicitly contemplated, the evidence of record clearly demonstrates that the additional symptoms do not result in total occupational and social impairment.  Thus, the Veteran's current schedular rating under DC 9434 is adequate to fully compensate her for the disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of her service-connected disabilities require extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").


ORDER

Entitlement to an increased rating greater than 70 percent for a major depressive disorder (depression) is denied.


REMAND

The rating decision that implemented the Board decision constitutes error.  The Board did not grant service connection for pain alone.  Rather, the record established that there was a pain as a residual of injury.  This complies with the United States Code.  Second, the Board granted service connection for a specific disability.  The AOJ, apparently, has not implemented the Board decision in the code sheet.  Decisions of the Board are not optional.

The May 2016 Board determination granted entitlement to service connection for cervicalgia.  In an August 2016 rating decision, the RO effectuated the grant and assigned a 10 percent rating, effective September 21, 2007, and a noncompensable rating from October 19, 2013.  In a September 2016 Notice of Disagreement, however, the Veteran disagreed with the effective date of the award and the evaluation of the disability.  Specifically, she indicated that as the claim was filed within one year of separation from service the effective date should be the date following her separation and also requested another VA examination for cervicalgia, as she believed a higher rating was warranted.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issues of entitlement to an increased rating and an earlier effective date for the service-connected cervicalgia.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

The AOJ shall prepare a rating decision that correctly implements the grant of service connection for cervicalgia, residual of injury.  The "code" sheet is in error.

Issue a statement of the case that addresses the Veteran's claims for an increased initial rating for cervicalgia and an earlier effective date for the grant of service connection for cervicalgia.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


